Name: 2006/524/EC,Euratom: Council Decision of 11 July 2006 appointing Czech, German, Estonian, Spanish, French, Italian, Latvian, Lithuanian, Luxembourg, Hungarian, Maltese, Austrian, Slovenian and Slovak members of the European Economic and Social Committee
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  economic geography
 Date Published: 2007-03-16; 2006-07-28

 28.7.2006 EN Official Journal of the European Union L 207/30 COUNCIL DECISION of 11 July 2006 appointing Czech, German, Estonian, Spanish, French, Italian, Latvian, Lithuanian, Luxembourg, Hungarian, Maltese, Austrian, Slovenian and Slovak members of the European Economic and Social Committee (2006/524/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 259 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 167 thereof, Having regard to the opinion of the European Commission, Whereas: (1) The terms of office of the present members of the European Economic and Social Committee expire on 20 September 2006. The members of that Committee should therefore be appointed for a further period of four years as from 21 September 2006. (2) The Czech, German, Estonian, Spanish, French, Latvian, Lithuanian, Luxembourg, Hungarian, Maltese, Austrian, Slovenian and Slovak Governments have submitted lists containing a number of candidates equal to the number of seats allocated to them by the Treaties. (3) The Italian Government has submitted a list containing 22 candidates. At a later stage it will propose two further candidates to complete this list and arrive at a number of candidates equal to the number of seats allocated to it by the Treaties, HAS DECIDED AS FOLLOWS: Article 1 The persons listed in the Annex to this Decision are hereby appointed members of the European Economic and Social Committee for the period from 21 September 2006 to 20 September 2010. Article 2 This Decision shall take effect on the date of its adoption. Done at Brussels, 11 July 2006. For the Council The President E. HEINÃ LUOMA ANNEX Czech Republic Ms Helena Ã ORNEJOVÃ  Head of the Socio-Economic Department, Czech-Moravian Confederation of Trade Unions (CMKOS) Ms VladimÃ ­ra DRBALOVÃ  Director of the Department of International Organisations and EU Affairs, Confederation of Industry of the Czech Republic (SP) Mr Roman HAKEN Executive Director of the Center for Community Organizing (CCO) Mr LudvÃ ­k JÃ ROVEC Director of Corporate Company STAÃ KOV Inc. (SpoleÃ nÃ ½ podnik STAÃ KOV a.s.), member of the Czech Agrarian Chamber Mr VladimÃ ­r MATOUÃ EK Advisor in the International Department, Czech-Moravian Confederation of Trade Unions (CMKOS) Mr Jaroslav NÃ MEC Director of the Archdiocesan Charity Prague, Chair of the Board of the Central Bohemian Regional Council of Humanitarian Organisations Ms Dana Ã TECHOVÃ  Advisor of the International Department, Czech-Moravian Confederation of Trade Unions (CMKOS) Mr Josef SUCHEL Advisor in social affairs, Czech-Moravian Confederation of Trade Unions (CMKOS) Mr Pavel TRANTINA Director of the Secretariat and Chair of the Board of the Czech Council for Children and Youth Mr Ivan VOLEÃ Deputy Secretary, Economic Chamber of the Czech Republic (HK Ã R) Mr Josef ZBOÃ IL Member of the Board of Directors, Confederation of Industry of the Czech Republic (SP) Ms Marie ZVOLSKÃ  Member of the Confederation of Employers and Entrepreneurs Associations of the Czech Republic Germany Frau Karin ALLEWELDT Referatsleiterin internationale Gewerkschaftspolitik beim Bundesvorstand des DGB Frau Annelie BUNTENBACH Mitglied des GeschÃ ¤ftsfÃ ¼hrenden Bundesvorstandes des DGB Diplom-Volkswirt Peter CLEVER Mitglied der HauptgeschÃ ¤ftsfÃ ¼hrung Bundesvereinigung der Deutschen ArbeitgeberverbÃ ¤nde Dr. GÃ ¶ke FRERICHS PrÃ ¤sidiumsmitglied Bundesverband des Deutschen GroÃ - und AuÃ enhandels Dr. Renate HEINISCH Bundesarbeitsgemeinschaft der Senioren-Organisationen (BAGSO) e.V. Herr Adalbert KIENLE Stellvertretender GeneralsekretÃ ¤r Deutscher Bauernverband e.V. Diplom-Volkswirt Peter KORN Leiter des Bereichs Umwelt und Energie und Leiter des Deutschen Industrie- und Handelskammertags (DIHK) in BrÃ ¼ssel Herr Jochen LEHNHOFF Mitglied des Vorstandes Bundesverband der deutschen Volksbanken und Raiffeisenbanken e.V. Herr Claus MATECKI Mitglied des GeschÃ ¤ftsfÃ ¼hrenden Bundesvorstandes des DGB Herr Arno METZLER HauptgeschÃ ¤ftsfÃ ¼hrer Bundesverband der Freien Berufe Herr Erhard OTT Mitglied des GeschÃ ¤ftsfÃ ¼hrenden Bundesvorstandes von Ver.di Dr. Volker J. PETERSEN Stellvertretender GeneralsekretÃ ¤r Deutscher Raiffeisenverband e.V. Herr Lutz RIBBE Direktor bei der Stiftung EuropÃ ¤isches Naturerbe und Mitglied des Bundesvorstandes BUND Herr JÃ ¶rg RUSCHE GeschÃ ¤ftsfÃ ¼hrer Bundesverband der Deutschen Binnenschifffahrt e.V. Herr Manfred SCHALLMEYER Beauftragter des 1. Vorsitzenden der IG Metall Herr Hanns-Eberhard SCHLEYER GeneralsekretÃ ¤r des Zentralverbandes des Deutschen Handwerks (ZDH) Prof. Dr. Dr. h.c. Heiko STEFFENS Verbraucherzentrale Bundesverband Herr Frank STÃ HR Stellvertretender Bundesvorsitzender dbb Beamtenbund und Tarifunion Graf Alexander von SCHWERIN Betriebsrat DVG Dr. Ludolf von WARTENBERG HauptgeschÃ ¤ftsfÃ ¼hrer und Mitglied des PrÃ ¤sidiums Bundesverband der Deutschen Industrie Herr Hans-Joachim WILMS Stellvertretender Bundesvorsitzender Bundesvorstand IG Bauen-Agrar-Umwelt BÃ ¼ro Berlin, VB III Prof. Dr. Gerd WOLF Direktor a.D. am Institut fÃ ¼r Plasmaphysik des Forschungszentrums JÃ ¼lich Herr Wilfried WOLLER Mitglied des GeschÃ ¤ftsfÃ ¼hrenden Hauptvorstandes der IG Bergbau, Chemie, Energie GrÃ ¤fin Soscha zu EULENBURG VizeprÃ ¤sidentin der Bundesarbeitsgemeinschaft der Freien Wohlfahrtspflege und VizeprÃ ¤sidentin des Deutschen Roten Kreuzes DRK-Generalsekretariat Estonia Ms Eve PÃ Ã RENDSON Estonian Employers Confederation Ms Kristina TSHISTOVA Estonian Chamber of Commerce and Industry Ms Liina CARR Confederation of Estonian Trade Unions Ms Mare VIIES Estonian Employees Unions Confederation Ms Mall HELLAM Network of the Estonian Nonprofit Organiszations (NENO) Mr Meelis JOOST The Estonian Chamber of Disabled People Mr Kaul NURM Estonian Farmers' Federation Spain D. Pedro BARATO TRIGUERO Presidente Nacional de ASAJA D. Rafael BARBADILLO LÃ PEZ Subdirector General de la FederaciÃ ³n EspaÃ ±ola de Empresas de Transportes de Viajeros (ASINTRA) D. Miguel Ã ngel CABRA DE LUNA Vocal de la Junta Directiva de la ConfederaciÃ ³n Empresarial EspaÃ ±ola de la EconomÃ ­a Social Da Lourdes CAVERO MESTRE Miembro de la Junta Directiva de la ConfederaciÃ ³n EspaÃ ±ola de Organizaciones Empresariales (CEOE) D. Francisco CEBALLO HERRERO AsociaciÃ ³n General de Consumidores (Asgeco) Da Ma Carmen COBANO SUÃ REZ UniÃ ³n de PequeÃ ±os Agricultores y Ganaderos (UPA) D. JosÃ © MarÃ ­a ESPUNY MOYANO Consejero de la FederaciÃ ³n EspaÃ ±ola de Industrias de AlimentaciÃ ³n y Bebidas (FIAB) D. JosÃ © IsaÃ ­as RODRÃ GUEZ GARCÃ A-CARO Director para la UniÃ ³n Europea de la ConfederaciÃ ³n EspaÃ ±ola de Organizaciones Empresariales (CEOE) Da Laura GONZÃ LEZ DE TXABARRI ETXANIZ Miembro del ComitÃ © Ejecutivo de la ConfederaciÃ ³n Sindical ELA, Responsable del Departamento Internacional D. Bernardo HERNÃ NDEZ BATALLER AsociaciÃ ³n de Usuarios de ComunicaciÃ ³n (AUC) Da Margarita LÃ PEZ ALMENDARIZ Miembro del ComitÃ © Ejecutivo de la ConfederaciÃ ³n EspaÃ ±ola de Organizaciones Empresariales (CEOE) D. JuÃ ¡n MENDOZA CASTRO Colaborador de UGT para asuntos internacionales D. Juan MORENO PRECIADOS Miembro de la SecretarÃ ­a Confederal de AcciÃ ³n Sindical Internacional de CC.OO. D. Ã ngel PANERO FLORES Miembro de la Junta Directiva de la ConfederaciÃ ³n EspaÃ ±ola de Organizaciones Empresariales (CEOE) D. Luis Miguel PARIZA CASTAÃ OS Miembro de la SecretarÃ ­a Confederal de AcciÃ ³n Sindical Internacional de CC.OO. D. Javier SÃ NCHEZ ANSÃ  Miembro de la ComisiÃ ³n Ejecutiva de COAG, Responsable de Relaciones Internacionales, Estructuras Agrarias y Desarrollo Rural Da MarÃ ­a Candelas SÃ NCHEZ MIGUEL Miembro de la SecretarÃ ­a Confederal de AcciÃ ³n Sindical Internacional de CC.OO. D. Sergio SANTILLÃ N CABEZA Abogado, UniÃ ³n General de Trabajadores (UGT) D. Gabriel SARRÃ  IPARRAGUIRRE Gerente de la OrganizaciÃ ³n de Productores Asociados de Grandes Atuneros Congelados (OPAGAC) D. JosÃ © SARTORIUS Ã LVAREZ DE BOHÃ RQUEZ Consejero del Banco Popular EspaÃ ±ol D. JosÃ © Maria ZUFIAUR NARVAIZA Director del grupo de anÃ ¡lisis sociolaborales LABOUR France M. Jean-Paul BASTIAN Vice-prÃ ©sident, FNSEA (FÃ ©dÃ ©ration nationale des syndicats dexploitants agricoles) Mme Laure BATUT Assistante confÃ ©dÃ ©rale au secteur international et Europe (Force ouvriÃ ¨re) M. Jean-Michel BLOCH-LAINE PrÃ ©sident, UNIOPSS (Union nationale interfÃ ©dÃ ©rale des Ã uvres et organismes privÃ ©s sanitaires et sociaux) M. Lucien BOUIS Conseiller du prÃ ©sident de lUNAF, UNAF (Union nationale des associations familiales) M. Gilbert BROS Vice-prÃ ©sident, APCA (AssemblÃ ©e permanente des chambres dagriculture) M. StÃ ©phane BUFFETAUT ChargÃ © de mission Europe, UTP (Union des transports publics) M. Bruno CLERGEOT Membre du conseil confÃ ©dÃ ©ral, CNMCCA (ConfÃ ©dÃ ©ration nationale de la mutualitÃ ©, de la coopÃ ©ration et du crÃ ©dit agricoles) M. HervÃ © COUPEAU Membre du bureau, CNJA (Centre national des jeunes agriculteurs) M. GÃ ©rard DANTIN ChargÃ © de mission au sein du secteur Europe et international, CFDT (ConfÃ ©dÃ ©ration franÃ §aise dÃ ©mocratique du travail) Francis DAVOUST Vice-prÃ ©sident du Conseil national des professions de lautomobile (CNPA), UPA (Union professionnelle artisanale) et APCMA M. Pierre GENDRE Assistant confÃ ©dÃ ©ral au secteur international et Europe, FO (Force ouvriÃ ¨re) M. Hubert GHIGONIS Vice-prÃ ©sident, CGPME (ConfÃ ©dÃ ©ration gÃ ©nÃ ©rale des petites et moyennes entreprises) M. Bernard HUVELIN Vice-prÃ ©sident de la FÃ ©dÃ ©ration franÃ §aise du bÃ ¢timent, MEDEF (Mouvement des entreprises de France) Mme An LENOUAIL-MARLIERE Membre de la ConfÃ ©dÃ ©ration exÃ ©cutive confÃ ©dÃ ©rale, CGT (ConfÃ ©dÃ ©ration gÃ ©nÃ ©rale du travail) M. Georges LIAROKAPIS DÃ ©lÃ ©guÃ © national, pÃ ´le service  cadre de vie  Europe et international, CGC/CFE (ConfÃ ©dÃ ©ration gÃ ©nÃ ©rale des cadres) Mme Reine-Claude MADER-SAUSSAYE SecrÃ ©taire gÃ ©nÃ ©rale de la confÃ ©dÃ ©ration de la consommation, du logement et du cadre de vie, membre du conseil de la concurrence, CLVC (Association consommation, logement et cadre de vie) M. Henri MALOSSE Directeur, conseiller pour les affaires europÃ ©ennes auprÃ ¨s de la prÃ ©sidence de lACFCI, ACFCI (AssemblÃ ©e des chambres franÃ §aises de commerce et dindustrie) M. AndrÃ ©-Luc MOLINIER Directeur adjoint  coordination Europe, MEDEF (Mouvement des entreprises de France) Mme BÃ ©atrice OUIN ChargÃ ©e de mission au sein du secteur Europe et international, CFDT (ConfÃ ©dÃ ©ration franÃ §aise dÃ ©mocratique du travail) M. Jean-Paul PANZANI Membre du comitÃ © exÃ ©cutif, prÃ ©sident des mutuelles de France, FNMF (FÃ ©dÃ ©ration nationale de la mutualitÃ © franÃ §aise) Mme Evelyne PICHENOT PrÃ ©sidente de la dÃ ©lÃ ©gation pour lUnion europÃ ©enne du Conseil Ã ©conomique et social, CES (Conseil Ã ©conomique et social) Mme Nicole PRUDHOMME Vice-prÃ ©sidente, CFTC (ConfÃ ©dÃ ©ration franÃ §aise des travailleurs chrÃ ©tiens) M. Jacques REIGNAULT Vice-prÃ ©sident dÃ ©lÃ ©guÃ ©, prÃ ©sident de la commission des affaires europÃ ©ennes et internationales, UNAPL (Union nationale des professions libÃ ©rales) M. Daniel RETUREAU Conseiller Ã lespace confÃ ©dÃ ©ral Europe-international, CGT (ConfÃ ©dÃ ©ration gÃ ©nÃ ©rale du travail) Italy Sig. Maurizio ANGELO in rappresentanza CIDA Sig. Paolo BEDONI in rappresentanza di COLDIRETTI Sig. Umberto BURANI in rappresentanza di ABI Sig. Mario CAMPLI in rappresentanza LEGA NAZIONALE COOPERATIVE E MUTUE Sig. Claudio CAPPELLINI in rappresentanza di CONFARTIGIANATO Sig. Francesco CAVALARO in rappresentanza CISAL (Confederazione Italiana Sindacati Autonomi Lavoratori) Sig. Carmelo CEDRONE in rappresentanza UIL Sig. Franco CHIRIACO in rappresentanza CGIL Sig. Roberto CONFALONIERI in rappresentanza CONFEDIR Sig.ra Susanna FLORIO in rappresentanza CGIL Sig. Angelo GRASSO in rappresentanza Confcooperative Sig. Edgardo Maria IOZIA in rappresentanza UIL Sig. Luca JAHIER in rappresentanza ACLI Sig. Sandro MASCIA in rappresentanza di CONFAGRICOLTURA Sig.ra Rosa Angela MAURO in rappresentanza SIN.PA Sig. Paolo NICOLETTI in rappresentanza di CONFINDUSTRIA Sig. Antonio PEZZINI in rappresentanza di CONFINDUSTRIA Sig.ra Renata POLVERINI in rappresentanza UGL Sig. Virgilio RANOCCHIARI in rappresentanza di CONFINDUSTRIA Sig. Corrado ROSSITTO in rappresentanza CIU Sig. Claudio ROTTI in rappresentanza di CONFCOMMERCIO Sig. Valerio SALVATORE in rappresentanza CONFSAL Latvia Ms Gunta ANÃ A The Latvian Umbrella Body for Disability Organisations SUSTENTO, Chairperson Mr Andris BÃ RZIÃ Ã Parex Bank, member of the Board; AB konsultants, owner Mr VitÃ lijs GAVRILOVS 20 Ice-Balt Invest ehf, Vice-chairman; LTD Vitalian , Chairman of the Board; JSC Grindex, Vice-chairman of the Board Ms Irina HOMKO Free Trade Union Confederation of Latvia, Expert in social and economic and health care matters Mr Viesturs KOCIÃ Ã Latvian Chamber of Commerce and Industry (LCCI), Head of the Foreign Trade Document Department Mr Armands KRAUZE Latvian Beekeepers Association, Board Chairman, project manager Mr PÃ teris KRÃ ªGERS Free Trade Union Confederation of Latvia, President; Member of Consultative board of Latvian Social insurance government agency Lithuania Mr Danukas ARLAUSKAS Director General, Lithuanian Confederation of Business Employers Mr Linas LASIAUSKAS Deputy Director General, Lithuanian Apparel and Textile Industry Association Mr Vitas MAÃ IULIS Director General, Association of Lithuanian Chambers of Commerce, Industry and Crafts Mr Gintaras MORKIS Deputy Director General, Lithuanian Confederation of Industrialists Ms Daiva KVEDARAITÃ  Director, Information and external relations centre of Lithuanian Trade Union Solidarumas  Mr Algirdas Aleksandras KVEDARAVIÃ IUS Vice-chairperson, Lithuanian Trade Union Confederation Ms Inga PREIDIENÃ  Vice-chairperson, Lithuanian Labour Federation Youth Organization Mr Zenonas Rokus RUDZIKAS President, Lithuanian Academy of Sciences Mr Algirdas Ã IUPÃ INSKAS Member of the Board, Lithuanian Consumer Association Luxembourg M. Paul JUNCK SecrÃ ©taire gÃ ©nÃ ©ral Arcelor M. Raymond HENCKS Membre du comitÃ © exÃ ©cutif de la ConfÃ ©dÃ ©ration gÃ ©nÃ ©rale de la fonction publique (CGFP) M. Jean-Claude REDING PrÃ ©sident de la ConfÃ ©dÃ ©ration gÃ ©nÃ ©rale du travail  Luxembourg (CGT-L/OGBL) Mme Josiane WILLEMS Directeur de la Centrale paysanne luxembourgeoise (CPL) M. Paul RECKINGER PrÃ ©sident de la chambre des mÃ ©tiers du Grand-DuchÃ © de Luxembourg M. Robert SCHADECK Coordinateur de mesures sociales de rÃ ©insertion (ConfÃ ©dÃ ©ration luxembourgeoise des syndicats chrÃ ©tiens  LCGB) Hungary Mr MiklÃ ³s BARABÃ S Director, European House Society Ms Ã gnes CSER Vice-chairman, Forum for the Co-Operation of Trade Unions, Confederation of Unions of Professionals Mr Antal CSUPORT Acting Director, National Association of Strategic and Public Utility Companies Mr IstvÃ ¡n GARAI Acting chairman, National Association for Consumer Protection Dr MÃ ¡ria HERCZOG Technical leader, Family, Youth, Children Public Benefit Organisation Mr JÃ ³zsef KAPUVÃ RI Member of the Board, National Confederation of Hungarian Trade Unions Ms Erika KOLLER Head of International Department, Democratic League of Free Trade Unions Mr TamÃ ¡s NAGY Chairman, National Federation of Agricultural Cooperatives and Producers Dr MiklÃ ³s PÃ SZTOR Expert, National Federation of Worker's Councils Dr JÃ ¡nos TÃ TH Chairman responsible for International Affairs, Association of the Hungarian Industrial Parks Dr PÃ ©ter VADÃ SZ Co-chairman, Federation of Hungarian Employers and Industrialists Mr JÃ ¡nos VÃ RTES Director of International Relations, National Federation of Traders and Caterers Malta Ms Grace ATTARD President of the National Council of Women Mr Edwin CALLEJA Federation of Industries (FOI) Ms Anna Maria DARMANIN Union Ã ¦addiema MagÃ §qudin Mr Michael PARNIS General Workers Union Ms Sylvia SCIBERRAS Malta Chamber of Small and Medium Enterprises (GRTU) Austria Frau Mag. Eva BELABED Leiterin der Stabstelle EWSA und Internationale Angelegenheiten, Arbeiterkammer OberÃ ¶sterreich Herr Mag. Thomas DELAPINA Mitglied der wissenschaftlichen Abteilung, Arbeiterkammer Wien; GeschÃ ¤ftsfÃ ¼hrer des Beirats fÃ ¼r Wirtschafts- und Sozialfragen Herr Mag. Wolfgang GREIF Bereichsleiter der Abteilung Europa, Konzerne und internationale Beziehungen in der Gewerkschaft der Privatangestellten Frau Waltraud KLASNIC Landeshauptmann a.D. Herr Dr. Johannes KLEEMANN Konsulent der Industriellenvereinigung, ehem. Vorstandsmitglied der Industriellenvereinigung  Herr Mag. Hans KLETZMAYR Vorsitzender des Nationalkomitees der Ã sterreichischen Land- und Forstwirtschaft  Herr Dipl.-Ing. Johann KÃ LTRINGER Hauptabteilungsleiter des Ã sterreichischen Raiffeisenverbandes Herr Mag. Heinz PETER Direktor der Kammer fÃ ¼r Arbeiter und Angestellte fÃ ¼r Vorarlberg Frau Mag. Evelyn REGNER Leiterin des Ã GB EuropabÃ ¼ros in BrÃ ¼ssel Frau Mag. Christa SCHWENG Referentin  Wirtschaftskammer Ã sterreich, Abteilung fÃ ¼r Sozialpolitik und Gesundheit Frau Dr. Anne-Marie SIGMUND Europabeauftragte des Bundeskomitees der freien Berufe Ã sterreichs Herr Gustav ZÃ HRER Internationaler SekretÃ ¤r der Gewerkschaft Metall-Textil Slovenia G. Bojan HRIBAR sekretar Sindikata vzgoje, izobraÃ ¾evanja in raziskovalne dejavnosti G. Martin NOSE Ã lan upravnega odbora Kmetijsko gozdarske zbornice Slovenije in direktor ZadruÃ ¾ne zveze Slovenije G. DuÃ ¡an REBOLJ predsednik Konfederacije sindikatov Pergam Slovenije Ga. Metka ROKSANDIÃ  izvrÃ ¡na sekretarka Predsedstva Zveze svobodnih sindikatov Slovenije G. PrimoÃ ¾ Ã PORAR direktor Pravno-informacijskega centra nevladnih organizacij G. Mag. Cveto STANTIÃ  podpredsednik Gospodarske zbornice Slovenije G. Dare STOJAN Ã lan upravnega odbora Obrtne zbornice Slovenije in predsednik ZdruÃ ¾enja delodajalcev obrtnih dejavnosti Slovenije Slovakia VladimÃ ­r BÃ LEÃ prezident, SlovenskÃ ¡ rektorskÃ ¡ konferencia Martin CHREN riaditeÃ ¾, NadÃ ¡cia F. A. Hayeka Martin KREKÃ Ã  prezident, Centrum pre hospodÃ ¡rsky rozvoj  PodnikateÃ ¾skÃ ¡ aliancia Slovenska VladimÃ ­r MOJÃ viceprezident, KonfederÃ ¡cia odborovÃ ½ch zvÃ ¤zov JÃ ¡n ORAVEC Ã len prezÃ ­dia, RepublikovÃ ¡ Ã ºnia zamestnÃ ¡vateÃ ¾ov Naile PROKEÃ OVÃ  poradca, KonfederÃ ¡cia odborovÃ ½ch zvÃ ¤zov Eugen Ã KULTÃ TY viceprezident, KonfederÃ ¡cia odborovÃ ½ch zvÃ ¤zov Juraj STERN predseda sprÃ ¡vnej rady, SlovenskÃ ¡ spoloÃ nosÃ ¥ pre zahraniÃ nÃ º politiku Patrik ZOLTVÃ NY Ã len, RepublikovÃ ¡ Ã ºnia zamestnÃ ¡vateÃ ¾ov